DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-16 are pending and have been examined in this application. 
An information disclosure statement (IDS) has been filed on 06/15/2018 and reviewed by the Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 is indefinite because it recites the phrase “an additional stitching line is provided parallel to the stitching forming the plurality of loops located between the handle loop and canine collar attaching loops of the elongate segment of flexible material for a canine collar attachment point at each of the plurality of loops” in lines 1-5. It is unclear if new collar attachment points are formed between each of the plurality of loops or if the previously claimed collar attachment loops (i.e. just a double stitch between the loops) are being referred to in this claim. The Examiner suggests changing “an additional stitching line is provided parallel to the stitching forming the plurality of loops located between the handle loop and canine collar attaching loops of the elongate segment of flexible material for a canine collar attachment point at each of the plurality of loops” to --an additional stitching line is provided, parallel to a stitching line that forms the plurality of loops located between the handle loop and canine collar attaching loops of the elongate segment of flexible material, to form additional canine collar attachment points between each of the plurality of loops --. Claim 8 is rejected for similar reasons.
Claims 11-16 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Polcyn et al. (U.S. Pub. 20160050887) in view of Jones (U.S. Pub. 20060150923) and Mintz (U.S. Pat. 3332398).
In regard to claim 1
Polcyn et al. do not disclose two canine collar attaching loops; wherein the two canine collar attaching loops are comprised of the elongate segment. Jones disclose two canine collar attaching loops (Fig. 1, two collar attaching loops 10 and 14); wherein the two canine collar attaching loops are comprised of the elongate segment (Fig. 1 and Paragraph [0020], where the elongated segment 8 comprises two canine collar attaching loops 10 and 14). Polcyn et al. and Jones are analogous because they are from the same field of endeavor which include dog leashes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Polcyn et al. such that two canine collar attaching loops; wherein the two canine collar attaching loops are comprised of the elongate segment in view of Jones. The motivation would have been to attach the leash onto two separate sections of the collar, thereby distributing the pull force across two separate points and decreasing the chance of the leash breaking or wearing down. Also, two attachment loops would allow the user to attach multiple pets to the leash.
Furthermore, Polcyn et al. as modified by Jones does not disclose the two canine collar attaching loops are attached to each other with stitched connection points. Polcyn et al. as modified by Jones disclose two loops are attached to each other with stitched connection points (Polcyn et al., Fig. 1, where the loops 102 are attached to each other with stitched connection points 110) such that both of the two canine collar attaching loops are at a maximum distance from the handle loop (Jones, Fig. 1, where the two canine collar attaching loops 10 and 14 are at a maximum distance from the handle loop), and wherein a back surface of one loop of the two canine collar attaching loops is in contact with a back surface of another loop of the two canine collar attaching loops (Jones, Fig. 1, where a back surface of one loop of the two canine collar attaching loops can be in contact with a back surface of 
Furthermore, Polcyn et al. as modified by Jones do not disclose a second carabiner attached to a second canine collar attaching loop. Polcyn et al. as modified by Jones disclose a first carabiner attached to a first canine collar attaching loop (Polcyn et al., Fig. 1, where there is a first carabiner 106 attached to a first canine collar attaching loop 108); a first clasp attached to a first canine collar attaching loop of the two canine collar attaching loops (Jones, Fig. 1, where there is clasp 9); a second clasp attached to a second canine collar attaching loop of the two canine collar attaching loops (Jones, Fig. 1, where there is clasp 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Polcyn et al. as modified by Jones such that a first carabiner attached to a first canine collar attaching loop of the two canine collar attaching loops; a second carabiner attached to a second canine collar attaching loop of the two canine collar attaching loops, since the carabiner of Polcyn et al. can be used with the first and 
Furthermore, Polcyn et al. as modified by Jones do not disclose a ring attached to the first canine collar attaching loop and the second canine collar attaching loop. Mintz discloses a ring attached to the first canine collar attaching loop and the second canine collar attaching loop (Fig. 3, where there is a ring on the collar of the dog which attaches to the first canine collar attaching loop and the second canine collar attaching loop). Polcyn et al. and Mintz are analogous because they are from the same field of endeavor which include dog leashes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Polcyn et al. as modified by Jones such that a ring attached to the first canine collar attaching loop and the second canine collar attaching loop in view of Mintz. The motivation would have been to strengthen the leash and prevent breakage of the leash by dividing the strain of holding the dog onto two collar attaching loops (Mintz, Column 2, lines 2-4).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the two canine collar attaching loops be comprised of the elongate segment; a first carabiner attached to a first canine collar attaching loop of the two canine collar attaching loops; a second carabiner attached to a second canine collar attaching loop of the two canine collar attaching loops, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Duplicating the first canine collar attaching loop 108 and the carabiner 106 of Polcyn et al. would have the two canine collar attaching loops be comprised 
In regard to claim 2, Polcyn et al. as modified by Jones and Mintz disclose the loop leash canine control device of Claim 1, where the handle loop, the canine attaching loops and the plurality of loops located between the handle loop and the canine attaching loops are flush and collapse when the elongate segment of flexible materials is under a tension force (Polcyn et al., Fig. 3 and Paragraph [0030], where the leash 100 has fabric on each side of the handle loops 102 which have approximately the same length and therefore would be flush under a tension force).
In regard to claim 3, Polcyn et al. as modified by Jones and Mintz disclose the loop leash canine control device of Claim 1, where the elongate segment of flexible material is made from nylon (Polcyn et al., Paragraph [0024], where the leash 100 is made from nylon).
In regard to claim 4, Polcyn et al. as modified by Jones and Mintz disclose the loop leash canine control device of Claim 2, where the elongate segment of flexible material is made from nylon (Polcyn et al., Paragraph [0024], where the leash 100 is made from nylon).
In regard to claim 5, Polcyn et al. as modified by Jones and Mintz disclose the loop leash canine control device of Claim 1, where all of the loops on the elongate segment of flexible material are stitched (Polcyn et al., Paragraph [0026], where the loops 102 are stitched together via stitching blocks 110).
In regard to claim 6
In regard to claim 9, Polcyn et al. as modified by Jones and Mintz disclose the loop leash canine control device of Claim 5, where the elongate segment of flexible material is not greater than 7 feet long (Polcyn et al., Paragraph [0026], where the eight feet long fabric strip is folded in half to make the leash of Fig. 1, therefore making the leash 100 four feet long) and each of the plurality of loops located between the handle loop and canine collar attaching loops of the elongate segment of flexible material are located at intervals of no greater than 1 foot (Polcyn et al., Paragraph [0026], where the loops 102 are 6.5 inches long) along the segment of flexible material.
In regard to claim 10, Polcyn et al. as modified by Jones and Mintz disclose the loop leash canine control device of Claim 6, where the elongate segment of flexible material is not greater than 7 feet long (Polcyn et al., Paragraph [0026], where the eight feet long fabric strip is folded in half to make the leash of Fig. 1, therefore making the leash 100 four feet long) and each of the plurality of loops located between the handle loop and canine collar attaching loops of the elongate segment of flexible material are located at intervals of no greater than 1 foot (Polcyn et al., Paragraph [0026], where the loops 102 are 6.5 inches long) along the segment of flexible material.
Claims 7-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Polcyn et al. (U.S. Pub. 20160050887) in view of Jones (U.S. Pub. 20060150923) and Mintz (U.S. Pat. 3332398) as applied to claims 5 and 6, respectively, and further in view of Schirmer (U.S. Pat. D612436).
In regard to claim 7, Polcyn et al. as modified by Jones and Mintz disclose the loop leash canine control device of Claim 5. Polcyn et al. as modified by Jones and Mintz do not disclose an additional stitching line is provided, parallel to the stitching forming the plurality 
In regard to claim 8, Polcyn et al. as modified by Jones and Mintz discloses the loop leash canine control device of Claim 6. Polcyn et al. as modified by Jones and Mintz do not disclose an additional stitching line is provided, parallel to the stitching forming the plurality of loops located between the handle loop and canine collar attaching loops of the elongate segment of flexible material, for a canine collar attachment point at each of the plurality of 

    PNG
    media_image1.png
    444
    788
    media_image1.png
    Greyscale

In regard to claim 11, Polcyn et al. as modified by Jones, Mintz, and Schirmer disclose the loop leash canine control device of Claim 7, where the canine collar attaching loops of the elongate segment of flexible material are attached to a canine collar by means of carabineers (Polcyn et al., Fig. 1 and Paragraph [0023], where carabineer 106 allows a handler to selectively attach/detach the leash 100 from a dog's collar).
In regard to claim 12, Polcyn et al. as modified by Jones, Mintz, and Schirmer disclose the loop leash canine control device of Claim 8, where the canine collar attaching loops of the elongate segment of flexible material are attached to a canine collar by means of carabineers (Polcyn et al., Fig. 1 and Paragraph [0023], where carabineer 106 allows a handler to selectively attach/detach the leash 100 from a dog's collar).
In regard to claim 13
In regard to claim 14, Polcyn et al. as modified by Jones, Mintz, and Schirmer disclose the loop leash canine control device of Claim 8, where the canine collar attaching loops of the elongate segment of flexible material are attached to a canine collar by means of a loop and clasp attachment device (Polcyn et al., Fig. 3, where the end 103 has a clasp attachment).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Polcyn et al. (U.S. Pub. 20160050887) in view of Jones (U.S. Pub. 20060150923), Mintz (U.S. Pat. 3332398), and Schirmer (U.S. Pat. D612436) as applied to claims 7 and 8, respectively, and further in view of Rainhardt (DE102006007966).
In regard to claim 15
In regard to claim 16, Polcyn et al. as modified by Jones, Mintz, and Schirmer disclose the loop leash canine control device of Claim 8. Polcyn et al. as modified by Jones, Mintz, and Schirmer do not disclose an elastic cord is attached to a collar attaching device on the canine collar attaching loops for use in storing the loop leash canine control device. Rainhardt discloses an elastic cord (Fig. 3, rubber strap 7) is attached to a collar attaching device on the canine collar attaching loops (Fig. 3, where the rubber strap 7 is attached to the carabineer 8) for use in storing the loop leash canine control device (rubber strap 7 can be used to facilitate storage of the leash 1). Polcyn et al. and Rainhardt are analogous because they are from the same field of endeavor which include leashes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Polcyn et al. as modified by Jones, Mintz, and Schirmer such that an elastic cord is attached to a collar attaching device on the canine collar attaching loops for use in storing the loop leash canine control device in view of Rainhardt. The motivation would have been to use the rubber strap to secure or tie around the leash, after folding or wrapping it into a compact configuration, to prevent the leash from being tangled when not in use.

Response to Arguments
Applicant's arguments, see Remarks, filed 02/03/2021 with respect to claim 1 have been fully considered but they are not persuasive. Polcyn et al. (U.S. Pub. 20160050887) in view of Jones (U.S. Pub. 20060150923) and Mintz (U.S. Pat. 3332398) disclose the applicant’s claim 1, as specified under Claim Rejections - 35 USC § 103 above. Jones teaches that both of the two canine collar attaching loops are at a maximum distance from the handle loop and a back surface of one loop of the two canine collar attaching loops is in contact with a back surface 
Applicant's arguments, see Remarks, filed 02/03/2021 with respect to claims 7 and 8 have been fully considered but they are not persuasive. Claims 7 and 8 have not been amended to overcome the 35 USC § 112 (b) rejections made in the previous office action. The claims remain indefinite, since it is unclear if new collar attachment points are formed between each of the plurality of loops or if the previously recited collar attachment loops (i.e. just a double stitch between the loops) are being referred to in these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of animal leashes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619